IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                     NOS. WR-90,494-03, WR-90,494-04 & WR-90,494-05


                         EX PARTE GEORGE E. PURDY, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 4482-A, 4958-A & 4959-A
                          IN THE 451ST DISTRICT COURT
                            FROM KENDALL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of sexual assault of a child and two charges of sexual assault. He

was sentenced to ten years’ imprisonment in each case. Applicant filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his pleas for deferred adjudication were

involuntary because they were predicated on the assurance that he could withdraw the pleas if

another jurisdiction did not allow similar terms on related charges. Applicant attaches his lawyer’s

response to another matter affirming this understanding of the terms of the agreement. Applicant also
                                                                                                       2

alleges that adjudication counsel did not investigate the validity of the allegations in the motion to

adjudicate and did not advise him that he had legal and factual defenses to those allegations.

Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States, 397 U.S.
742 (1970); Ex parte Moody, 991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order adjudication counsel to respond to

Applicant’s claim. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law addressing Applicant’s

claims that his pleas were involuntary. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: January 15, 2020
Do not publish